On Petition to Rehear
Since the filing of our original Opinion in this case, the appellant has filed what might be called a Petition to Rehear. In its entirety, this document does not meet the requirements of the rules of this Court. The office of a Petition to Rehear is to call to the attention of the Court matters overlooked, not to reargue those things which the losing party supposes were improperly decided after the Court has given the same full consideration. This Court has said, and says again, that a petition for rehearing should never be used for the purpose of rearguing the case on points already considered and determined, unless some new and decisive authority has bteen discovered which was overlooked by this Court. Rule 32 of this Court governs the subject of rehearing and *597says: “A rehearing will be refused where no new argument is made, and no new authority adduced, and no material fact is pointed out as overlooked. ’ ’
The appellant, in his Petition to Behear, points out that this Court referred to Sarah E. McCraw as his wife. It appears that she is, instead, his mother. However, this is in no way material to the case before this Court. Appellant’s main contention in his Petition to Behear is that the service procured upon him in connection with a replevin action was improper. As is pointed out in the original Opinion, this is not material to the case before this Court, which involves only appellant’s appeal from a conviction for contempt of Court.
Petition to Behear denied.